Title: To James Madison from James Madison, 14 April 1794
From: Madison, James
To: Madison, James


Dear Uncle.
Falmo// 14th April 1794
I have had it in contemplation to write You, some time past, but thought it most prudent to defer it as long as possible, knowing that yr attention was taken up wth business of much more importance, than answering my letters. I am now advancd in years, and think I am nearly master of the business now pursueing, think it needless to continue longer with Mr Dunbar.
I have a desire to commence business on my own acct. and in doing which, am under the disagreeable necessity, of beging yr assistance, this request is I know a very ungreatfull one, and I assure you Uncle it hurts my feelings much, when I make it, but what can I do. Tho it gives me some satisfaction to think I may at a future period have it in my power, to make full compensation, both to you and others. Am anxious to hear from you. From Yr much dependant Nephew
Jas Madison
I write this in great haste.



Currt. Prices of produce.






Wheat
 3/9
&
11/.
}
best prices


Corn


13/


Rye


 3/4


Tobacco


12/.


Flour
24/..

26/.



